COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO. 2-05-302-CR
 
 
JOE
EARL RODEN                                                        APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM
COUNTY CRIMINAL COURT NO. 2 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion To Withdraw Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                              
PER CURIAM
 
PANEL D:   MCCOY, J.,
CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: September 15, 2005                                                   




[1]See Tex.
R. App. P. 47.4.